DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 22 and 23 canceled.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Oleinik, Arent Fox LLP on October 19, 2021.

Allowable Subject Matter
Claims 1-3, 6, 9, 11 and 15-18  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Applicant amended Claim 1 to add the further limitation: “…wherein the at least one O-ring seal is further configured to form two loops bounding different portions of the adhesive region and a bridge between the two loops to restrict flow of the adhesive to within the bridge.” No new matter added. 
The following is an examiner’s statement of reasons for allowance:
Examiner considered the two closest prior art references McPherson (US 2005/0212297) and Czinger (US 2017/0050677) but while McPherson discloses a first node including a first bonding surface and a second node including a second bonding surface configured to accept an adhesive for the coupling of the first bonding surface to the second bonding surface, McPherson discloses that these bonding surfaces are cylindrical and not substantially flat nor is there a disclosure of O-rings fitted into grooves. Czinger discloses in one embodiment a first node and second node including a first and second bonding surface, respectively, similar to the teaching of McPherson and, moreover, that these nodes would not be necessarily circular or cylindrical but may be in the form of a square tube or any other cross-sectional 
Gotoh (US 2002/0014771), used as a secondary reference, teaches an inner wall of an outer pipe and an outer wall of an inner pipe in contact and at the point of contact there is a gap closed by, in at least in one embodiment, an adhesive. Gotoh further teaches at least one O-ring fitted into grooves to seal the edges of the adhesive region (Fig. 7 paragraph [0062] O-ring – 46 O-ring receiving groove – 48), however, Gotoh does not disclose or teach that this O-ring seal is configured to form the two loops bounding the adhesive region and a bridge between the two loops to restrict flow of the adhesive to within the bridge as shown below in Figure 3 of the application where 314 is the O-ring profile and the first and second nodes are referred to as 312A and 312B, respectively while 304 refers to the feature configured to accept sealants and 308 is the adhesive bond region between the two nodes, 312A and 312B.


    PNG
    media_image1.png
    656
    563
    media_image1.png
    Greyscale

Other prior art was searched but none of the prior art found and considered disclosed this feature of one O-ring configured to form two loops bounding different portions of the adhesive region and a bridge between the two loops to restrict flow of the adhesive to within the bridge. The prior art considered included: Schwarz (GB 2 355 775 A), Czinger (CA 2 988 301 A1), Roberts, Jr. (US 4,223, 895), Grenier (US 5,328,215), Nozato (US 6,357,802), Butler (US 4,211,259) and Bremont (US 7,067,032) which all disclosed various configurations of pipe joints and/or coupling connections with different O-ring and adhesive sealing solutions, but none of these alone or as combined with the previous references of McPherson or Czinger would have been obvious to combine by someone with ordinary skill in the art to arrive at the O-ring/adhesive combination delineated above.
Claims 2-3, 6, 8-11 and 15-18 allowed as dependent on Claim 1 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742